                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Steven Delong,

       Plaintiff,

v.                                           Case No. 18-11545

Commissioner of Social Security,             Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                                 ORDER ADOPTING
                           REPORT AND RECOMMENDATION

       Plaintiff Steven Delong filed this action seeking judicial review of Defendant

Commissioner’s determination that he is not entitled to benefits under the Social Security Act.

The matter was referred to Magistrate Judge Mong Majzoub for determination of all non-

dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties filed

cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on July 12, 2019, the magistrate judge

recommends that the Court: 1) deny Plaintiff’s summary judgment motion; and 2) grant

Defendant’s summary judgment motion. (ECF No. 15).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

                                                1
magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the July 12, 2019 R&R.

       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment is

GRANTED and the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: August 1, 2019




                                                2
